Citation Nr: 1542065	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-37 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1969 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for hepatitis C and PTSD (claimed as anxiety with nervousness, bipolar, and paranoid schizophrenia) finding that new and material evidence had not been received to reopen the PTSD claim. In April 2013 the Board reopened the service connection claim for the psychiatric disorder and remanded this issue along with the hepatitis C service connection claim for additional development.  Subsequently, in March 2014, the Board granted the Veteran's claim for PTSD and remanded the claim for hepatitis C for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative (meaning credible and competent) evidence of record shows that the Veteran's hepatitis C is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board notes that in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations that are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant as to the information and evidence needed to substantiate a claim.  The Veteran is to be informed what evidence VA would obtain or assist in obtaining and what information or evidence he or she is responsible for providing. 38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). By way of various letters dated throughout the course of the appeal, the Veteran was apprised of the downstream disability rating and effective date elements for his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd. sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Board notes there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  Medical records, both private and VA, have been associated with the claims file.  Further, pursuant to the previous remands, the Veteran was provided with a VA examination.  The VA examination and opinion are adequate for deciding this claim.  Specifically, the examiner reviewed the claims file for the pertinent medical history, examined the Veteran personally, and provided clear explanation for the opinion offered, which is consistent with the other evidence of record and enables the Board to make an informed decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  VA's duty to assist therefore has been met.


In light of all this additional development of this claim that has occurred, there was compliance, certainly substantial compliance, with the previous remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board, therefore, finds that all notification and development adequate for an equitable determination of this claim has been accomplished.  Accordingly, appellate review may proceed at this time.  

II. Whether Entitlement to Service Connection for Hepatitis C is Warranted

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  

The Veteran claims that his hepatitis C is related to his active service.   His STRs, however, are unremarkable for symptoms, treatment or diagnosis of hepatitis C during service.  Instead, current medical treatment records confirm that the Veteran has been diagnosed with hepatitis C.  

As already mentioned above, the Board previously remanded this claim for a VA examination to determine if the Veteran's hepatitis C is indeed related to his active service, including if it was secondarily due to his polysubstance abuse as self-medication for his psychiatric disability.  To this end, the Veteran had a VA examination in April 2015.  The Veteran reported that he was diagnosed with hepatitis C in 2000.  He stated that he was not taking any medication for his condition.  He complained of fatigue and nausea.  The examiner confirmed a diagnosis of hepatitis C.  The examiner indicated that high sexual activity was a risk factor in the Veteran's development of hepatitis C.  He opined that the Veteran's hepatitis C was less likely attributable to the Veteran's long history of polysubstance abuse.  The examiner commented that based on physical examination of the Veteran, his history and a review of the claims file, there was insufficient evidence to suggest that the Veteran's hepatitis C was attributed to the Veteran's long history of polysubstance abuse.  He explained that the Veteran had denied a history of intravenous drug use.  Therefore, the Veteran's hepatitis C was not attributable to his long history of polysubstance abuse. 

From this collective body of evidence, although there is no disputing the Veteran has been diagnosed with hepatitis C, there is not also the required competent and credible attribution of this diagnosis to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

While the Veteran might sincerely believe that his hepatitis C is related to his active service and lay persons are competent to provide opinions on some medical issues, the issue of whether his current hepatitis C is related to active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's opinion does not support the claim.  See id.  Moreover, it is outweighed by the finding to the contrary by the April 2015 VA examiner, a medical professional who considered the Veteran's statements in conjunction with the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

Accordingly, the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection for hepatitis C is not established.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


